DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 - 14 directed to an invention non-elected without traverse.  Accordingly, claims 9 - 14 have been cancelled.


Allowable Subject Matter
Claims 1 – 8 and 15 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a second substrate in which a plurality of separate signal processing circuits are formed, wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a separate and distinct row decoder and a separate and distinct column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein the first substrate and the second substrate are laminated; and a common reference clock supplied to the plurality of separate signal processing circuits that are formed in the second substrate; in combination with other elements of the claim.

Regarding claims 2 – 6 and 15, claims 2 – 6 and 15 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 7, the prior art of record fails to teach or fairly suggest a second substrate in which a plurality of separate signal processing circuits are formed wherein the first substrate and the second substrate are laminated, wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a separate and distinct row decoder and a separate and distinct column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other; and a common reference clock supplied to the plurality of separate signal 

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest a second substrate in which a plurality of separate signal processing circuits are formed wherein the first substrate and the second substrate are laminated, wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a separate and distinct row decoder and a separate and distinct column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other; and a common reference clock supplied to the plurality separate of signal processing circuits that are formed in the second substrate; in combination with other elements of the claim.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US patent No. 6093969) teaches two substrates with vias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
04/30/2021Primary Examiner, Art Unit 2696